DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to a Response After Final Action filed on 11/29/2021.
No claims have been amended.
No claims have been cancelled. 
No new claims have been added.
Claims 19-38 remain pending in the application.
Response to Arguments
Applicant's other arguments filed 11/29/2021 have been fully considered but they are not persuasive. 	Regarding claims 19 and 29, Applicant argues that Ketonen steps S50 and S60 in Ketonen are entirely different types of steps, wherein step S60 is not related to any type of data packet transmission. Applicant thus argues that Ketonen discloses only one counter related to the data packet transmission whereas the independent claims count both the number of bytes and the number of data units of a data transmission. Applicant also argues that Ketonen does not teach or suggest resetting both a PDU counter and the byte counter when a byte counter becomes equal to or greater than a predetermined byte threshold.	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. As was also discussed in the Response to Arguments in the Final Rejection mailed on 9/7/2021, step S60 of Ketonen was not relied upon to teach the counters in the claimed invention. The Examiner would like to note that Ketonen was not relied upon to teach a byte counter and that Pani was instead relied upon to teach the use of a byte counter. In response to applicant's arguments against the references individually, one (Ketonen; Fig. 1; [0009], [0018], [0025]). The node may thus be broadly reasonably interpreted as requesting a status report from the second node in dependence on a comparison of the counted number of transmitted data units with a first predefined value. Ketonen may thus be broadly reasonably interpreted as teaching “requesting a status report from the second node in dependence on a comparison of the counted number of transmitted data units with a first predefined value.” Pani was instead used to teach polling based on a byte count. Pani teaches that polling (i.e., requesting a status report) may be performed when the byte count is greater than or equal to the value Poll_Bytes (i.e., a second predefined value) (Pani; [0229]-[0235]). The node may thus be broadly reasonably interpreted as requesting a status report from the second node in dependence on a comparison of the counted number of transmitted data bytes of the transmitted data units with a second predefined value. Pani may thus be broadly reasonably interpreted as teaching “requesting a status report from the second node in dependence on a comparison of the counted number of transmitted data bytes of the transmitted data units with a second predefined value.” Ketonen and Pani may thus be broadly reasonably interpreted as teaching the claimed invention.	With regard to Applicant’s argument that Ketonen does not teach or suggest resetting both a PDU counter and the byte counter when a byte counter becomes equal to or greater than a predetermined byte threshold, the Examiner would like to note that resetting both the PDU and byte counters when a byte counter becomes equal to or greater than a predetermined byte threshold is not claimed. The independent claims themselves are limited to performing comparisons of the counters with predefined values. The only claims that discuss resetting counters are dependent claims 25-26 and Regarding claims 19 and 29, Applicant argues that the portions of Pani specified by the final office action actually relate to a method for transmission window size management for flexible PDU size, and that transmission window size for RLC flow control is totally different from the subject matter of requesting a status report as specified by the independent claims. Applicant additionally points to the provisional application of Pani while arguing that the provisional application of Pani does not teach the claimed invention, asserting that it is improper for the final office action to intimate that Pani teaches a combination of packet counter and byte counter for polling purposes.	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. Pani teaches that polling (i.e., requesting a status report) may be performed when the byte count is greater than or equal to the value Poll_Bytes (i.e., a second predefined value) (Pani; [0229]-[0235]). The node may thus be broadly reasonably interpreted as requesting a status report from the second node in dependence on a comparison of the counted number of transmitted data bytes of the transmitted data units with a second predefined value. Pani may thus be broadly reasonably interpreted as teaching “requesting a status report from the second node in dependence on a comparison of the counted number of transmitted data bytes of the transmitted data units with a second predefined value.” Pani thus teaches requesting a status report similarly to the independent claims. Additionally, the Pani reference discusses polling mechanisms throughout and may thus be broadly reasonably interpreted as analogous art to Applicant’s invention.	With regard to Applicant’s discussion of the provisional application of Pani, the Examiner would like to respectfully point out that the provisional application of Pani was not previously relied upon to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474